Citation Nr: 1409042	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to August 1974.  The appellant is advancing her claim as his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) (the appellant was not notified of this decision, the RO continued to develop and adjudicate her claim and she was notified of the denial of her claim in December 2010).  The appellant's timely notice of disagreement was received in March 2011.  A statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  


FINDINGS OF FACT

1.  The Veteran died in June 2007; arteriosclerotic cardiovascular disease was the immediate cause of death and squamous cell carcinoma of the soft palate and diabetes mellitus are listed as underlying causes.

2.  At the time of the Veteran's death, service connection was in effect for hemorrhoids (rated zero percent disabling).

3.  The Veteran did not have service in the Republic of Vietnam and he was not exposed to herbicide agents.

4.  The disease process leading to the Veteran's death was not manifested in service or in the first postservice year, and is not shown to have been related to his service.

5.  The Veteran's service-connected disability did not cause or contribute to cause his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While she did not receive complete notice prior to the initial rating decision, a February 2012 letter provided essential notice that complied with Hupp and explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of effective date criteria.  A March 2012 supplemental statement of the case readjudicated the matter after the appellant had an opportunity to respond and to provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained service treatment records (STRs), postservice VA treatment records and records from the County of San Diego, Office of the Medical Examiner; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board.  The RO has made appropriate requests to the service department regarding the claimed service in Vietnam and has received a response from the service department. 

VA has not sought a medical opinion in this matter.  The Board finds that a medical opinion is not necessary.  With no competent evidence that any disease listed or identified as causing or contributing to cause his death was manifested in service (or during an applicable postservice presumptive period) or that any such disability might have been related to his service or caused or aggravated by a service connected disability, the factual evidence of record provides no basis for seeking a medical advisory opinion in this matter.  As the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met; development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that VA's duties to notify and assist have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as cardiovascular-renal disease, malignant tumors and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes and ischemic heart disease (which includes atherosclerotic heart disease)) to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In her June 2008 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation, If Applicable), the appellant claimed that the cause of the Veteran's death was related to his active military service during the Vietnam War.  In a February 2011 statement, the appellant claimed that the immediate cause of the Veteran's death are diseases related to his active duty service as well as diseases associated with herbicide exposure.  In her April 2012 substantive appeal, the appellant claimed that the Veteran had inland service/set foot in the Republic of Vietnam during the Vietnam War.  In July 2013 and September 2013 statements, the appellant stated that the Veteran had Vietnam service onboard ship in the inland waters ("brown waterways") and had docked and boarded in Vietnam.  She argues that the immediate cause of the Veteran's death, arteriosclerotic cardiovascular disease, was the result of his exposure to Agent Orange during the Vietnam War.  

The Veteran's STRs are silent for cardiovascular disease, tumors, and diabetes mellitus.  His DD form 214N shows that, from his November 1970 date of enlistment until his August 1974 discharge from service, the Veteran did not have service outside of the continental United States.  Of record is an enlisted performance record listing all ships or activities to which the Veteran was assigned from November 1970 to August 1974; all service was within the continental United States.   In a January 2009 response to an RO request for verification of Vietnam service, the service department reported that there was no evidence of Vietnam service. 

Postservice VA records show treatment for pancreatitis in 1979, new onset of adult (Type I) diabetes was diagnosed in 1985, viral gastroenteritis in 1987, and diabetic peripheral neuropathy is noted in 1997.  

At the time of the Veteran's death, service connection was in effect for hemorrhoids (rated zero percent disabling).  

The Veteran's death certificate shows that he died in June 2007.  Arteriosclerotic cardiovascular disease is listed as the immediate cause of death and squamous cell carcinoma of the soft palate and diabetes mellitus are listed as underlying causes.  

A January 2009 response from the service department notes that there is nothing in the Veteran's file to substantiate any service in the Republic of Vietnam.  

In an October 2013 letter, the Deputy Medical Examiner, County of San Diego, Office of the Medical Examiner, stated that, according to available medical records and to his neighbor, the Veteran had a history of hypertension, "heart problems," insulin dependent diabetes mellitus, cigarette smoking and alcohol use, and chronic pain and opiate use.  It is also noted that the Veteran had been diagnosed with squamous cell carcinoma of his soft palate and had a percutaneous gastrostomy in May 2007.  In June 2007, his neighbors were concerned because they "knew he had medical problems" and had not seen him for two weeks.  His body was found with decompositional changes.  

At the outset the Board notes that the evidence of record (including the Veteran's service personnel records) does not show that he had service in the Republic of Vietnam or onboard ship in the inland waterways of the Republic of Vietnam.  There is no objective evidence that the Veteran ever set foot on the ground in Vietnam during his service and his service personnel records do not show service on board ship.  Accordingly, exposure to herbicides may not be presumed on that basis.

In sum, the evidence of record does not establish that the Veteran was exposed to herbicides in service or that such exposure may be presumed; the presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) are not for application; and service connection for the cause of the Veteran's death on the basis that a death causing disability was due to exposure to herbicides is not warranted. 

Arteriosclerotic cardiovascular disease, squamous cell carcinoma of the soft palate and diabetes mellitus were not manifested in service or in the Veteran's first post-service year.  Accordingly, service connection for the cause of the Veteran's death on the basis that a death-causing disability was service connected as incurred or aggravated in service (or on a presumptive basis as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309) is not warranted.

The appellant may still establish service connection for the cause of the Veteran's death by a showing that a death causing disability was causally related to the Veteran's active duty service or to his service-connected hemorrhoids.  The evidence of record does not suggest that any of his death causing disabilities were related to his active service (apart from alleged herbicide exposure addressed above) or to his service-connected hemorrhoids.  The medical records show that the Veteran's arteriosclerotic cardiovascular disease, squamous cell carcinoma of the soft palate and diabetes mellitus were manifested many years after service (the earliest manifestation of any of these disabilities was diabetes in 1985, 11 years after the Veteran's active duty service) and do not suggest a causal relationship to the Veteran's service or to his service-connected hemorrhoids.  Neither the STRs nor post-service treatment records suggest a nexus between any of the Veteran's death causing disabilities and his service. 

While the appellant may be competent to testify as to symptoms the Veteran experienced, she is not competent to opine as to whether his death causing arteriosclerotic cardiovascular disease, squamous cell carcinoma of the soft palate and diabetes mellitus were related to his military service in Vietnam, including exposure to herbicides therein.  The etiology of his death causing disabilities is a medical question beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

Essentially, there is no means by which to link the cause of the Veteran's death to his service (or a service-connected disability) or further line of inquiry for so doing.  In light of the foregoing, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.
ORDER

Service connection for the cause of the Veteran's death is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


